Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-10 and 21 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1. 
Claim 1 includes: a set of springs within the connection mechanism to provide a spring torque that counterbalances a gravitational torque exerted by the display, wherein the set of springs are anchored to the display mount at a first anchor point and anchored to the support surface at a second anchor point in combination with all other elements of the claim. Claims 2-4, 6-10 and 21 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. 

Claims 11-14, 16-20 and 22 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 11. 
Claim 11 includes: a set of springs within the connection mechanism to provide a spring torque that counterbalances a gravitational torque exerted by the display, wherein the set of springs are anchored to the display at a first anchor point and anchored to the base at a second anchor point; wherein the connection mechanism causes a translation of the center point of the display relative to the base in concert with the rotation in combination with all other elements of Claims 12-14, 16-20 and 22 are all dependent upon claim 11 and are considered to be allowable at least for the same reasons as claim 11.
The examiner has performed assignee and inventor name searches in order to identify documents with possible double patenting issues, no documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841